Citation Nr: 1704241	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  06-36 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1959 to July 1961.  He died in January 2006 and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the VA Regional Office (RO) in Cleveland, Ohio.  

In February 2008, the Board denied entitlement to service connection for the cause of the Veteran's death and entitlement to Dependency and Indemnity Compensation on the basis of 38 U.S.C.A. § 1151 (DIC).  The appellant subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2009 Order of the Court, the Court vacated the Board decision and remanded the matter for readjudication.  The Board remanded the issues in October 2009 for further evidentiary and procedural development.

In December 2010, the Board again denied entitlement to service connection for the cause of the Veteran's death and entitlement to DIC.  The appellant appealed to the Court and a December 2011 Order of the Court vacated the December 2010 Board decision and remanded the matter for adjudication.  The Board then remanded the issues in March 2012 to obtain additional treatment records and addendum medical opinions.  In June 2016, the Board denied entitlement to service connection for the cause of the Veteran's death and remanded the issue of entitlement to DIC.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in January 2006; the competent and probative evidence of record indicates that the proximate cause of death was cerebral anoxia; the primary cause of death was acute bronchopneumonia; and other conditions including diabetes mellitus, cirrhosis of the liver, and protein energy malnutrition were significant conditions contributing to death but not resulting in the underlying cause.

2.  The competent and probative evidence fails to demonstrate that the Veteran's death is proximately due to VA examination, surgical treatment, hospital care, or medical treatment.


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC under 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran's January [redacted], 2006, death was a result of treatment by VA providers one week earlier on January 10 and 11.  The majority of the appellant's statements have focused on one theory of entitlement: the administration of a blood thinner, against doctor's orders, the night before a head CT scan was performed to rule out any bleeding.  The appellant has also submitted statements, however, suggesting that the Veteran was given "things" by VA personnel during his stay to which he had an allergy, which "compound[ed] for the worse" (see appellant's addendum to report dated 04-17-06, received in April 2006).  The appellant also posited that the prescription of  clonazepam was negligent and contributed to his death by damaging his liver (see the appellant's December 2008 brief to the Court).   

When a veteran suffers additional disability or death as the result of training, hospital care, medical treatment, surgical treatment, or an examination by VA (hereafter "VA treatment"), DIC shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

For claims filed on or after October 1, 1997, as in this case, the evidence must show that the VA treatment in question resulted in additional disability or death.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Furthermore, the evidence must show that the proximate cause of the additional disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the VA treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To establish proximate causation -  as distinguished from remote contributing causation -  the evidence must show that the VA treatment resulted in the veteran's additional disability or death.  38 C.F.R. § 3.361(c), (d).  Merely showing that a veteran received VA treatment and has additional disability or death does not establish causation: the evidence must demonstrate that the action or event directly caused the additional disability or death.  38 C.F.R. § 3.361(c), (d).  In other words, but for the VA's action(s), the additional disability would not have occurred.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part during VA treatment proximately caused a veteran's additional disability or death, it must be shown that (1) "VA failed to exercise the degree of care that would be expected of a reasonable health care provider," or (2) VA furnished the VA treatment without the veteran's informed consent (or, in appropriate cases, the informed consent of the veteran's representative).  38 C.F.R. § 3.361(d)(1).

As noted above, the appellant's main theory of entitlement asserts that the administration of a blood thinner during treatment at the [redacted] VA Medical Center (VAMC) led to his death.  The Veteran was admitted to the [redacted] VAMC on January 10, 2006, after a fall.  He was given the blood thinner enoxaparin (also known as Lovenox) twice on January 11 at approximately 12:21 a.m. and 9:00 a.m. as part of a protocol to prevent deep vein thrombosis.  Additional evidence shows that the admitting physician had discontinued other blood thinners (Plavix and aspirin) previously prescribed for the Veteran.  The Veteran was discharged against medical advice on January 11.  He died on January [redacted].

The January 2006 death certificate listed the immediate or proximate cause of death as "cerebral anoxia" due to "respiratory failure."  Respiratory failure was listed as a consequence of "acute cerebrovascular accident, right parietal."  The death certificate also listed "diabetes mellitus, cirrhosis of liver[, and] protein energy malnutrition" as "[o]ther significant conditions, contributing to death but not resulting in the underlying cause."  An autopsy was performed; the March 2006 report is of record. 

In May 2010, a VA neurologist opined regarding the Veteran's death.  Citing the in-depth autopsy pathology report and VAMC treatment on January 10 and 11, the neurologist found that  (1) the Veteran did not suffer a cerebrovascular accident of the right parietal during his lifetime, as stated in the death certificate, and (2) the underlying (or primary) cause of death was actually acute bronchopneumonia which led to the proximate cause, cerebral anoxia. 

The May 2010 neurologist noted that the March 2006 autopsy report did not identify any gross pathology of the right parietal lobe.  Rather, the only traumatic findings of the brain were two subarachnoid hemorrhages involving the frontal lobes.  The Board acknowledges that the Veteran's contemporaneous treatment records, in addition to the death certificate, contain multiple references to cerebrovascular vascular accident, including infarction.  However, these diagnoses were based upon an interpretation of clinical evidence to include radiographic findings.  The May 2010 neurologist's opinion, conversely, is based upon macroscopic and microscopic examination of the brain at autopsy, which the neurologist described as the "most sensitive and specific form of diagnosing . . . any . . . type of structural lesion of the brain."  Thus, the Board finds the May 2010 neurologist's opinion to be more probative than the Veteran's death certificate and contemporaneous treatment records regarding whether there is evidence of a cerebrovascular accident or acute bleed of the brain.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  

As to the cause of the Veteran's death, the May 2010 VA neurologist  indicated that the March 2006 autopsy report listed acute bronchopneumonia as "[t]he major pathological diagnosis" for cause of the death.  Again, this conclusion was based upon gross and microscopic examination of the Veteran post-mortem.  Therefore, despite an absence of evidence of bronchopneumonia in the clinical record, the Board finds the competent and probative evidence establishes acute bronchopneumonia as the underlying (i.e., primary cause) of the Veteran's death.  

Beyond this analysis of the cause of death, the evidence of record weighs against a finding that the specific factors asserted by the appellant caused the Veteran's death.  First, the medical evidence weighs against a causal relationship between the Veteran's death and the administration of enoxaparin.  A September 2016 VA medical opinion addressed the left lateral geniculate body (LGN) hemorrhage noted on a January 11, 2006 CT scan as well as the bilateral subarachnoid bleeds documented in the March 2006 autopsy report.  As evidence of the lack of significant adverse effects from the enoxaparin administration, the opinion provider noted that the left LGN hemorrhage observed on the January 11 CT scan did not enlarge and appeared to have "largely[ ] or completely resolved by the time of the [V]eteran's death."

As regards the subarachnoid hemorrhages, the opinion provider found no "clinically relevant effects" from these hemorrhages.  To support this finding, the opinion provider cited the lack of symptoms of an enoxaparin-associated intracranial hemorrhage within 24- to 48-hours of administration, the period in which such a hemorrhage would occur, as well as the failure to develop delayed complications of subarachnoid hemorrhage such as blood vessel alterations, compressive effects on the brain surface, ischemic changes to brain tissue, or hydrocephalus.  Thus, the opinion provider found it "less likely than not that the [V]eteran's death was proximately caused by the administration of enoxaparin given on 1/11/2006, seven days before his death."  As this opinion was formed after reviewing the evidence, including the Veteran's pertinent medical records, and is supported by a thorough rationale, the Board accords it great probative value.  

The appellant has submitted drug information which indicates that Lovenox is contraindicated in "patients with active major bleeding" and that "[m]ajor hemorrhages including . . . intracranial bleeding have been reported . . . [and] . . . [s]ome of these cases have been fatal."  Although this indicates a possible causal connection between the administration of Lovenox and the development of intracranial hemorrhaging and possible death, it is not dispositive of the issue on appeal and is outweighed by the other medical evidence.  The medical literature provided by the appellant does not expressly link the use of Lovenox in patients with evidence of "active major bleeding" to death in all, or even most, cases.  More importantly, the September 2016 opinion provider, a neurologist, reviewed the specific facts of the case and found it less likely than not that the Veteran's death was caused by the administration of Lovenox.  

The appellant has also made statements linking the Veteran's death with Lovenox.  The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Nevertheless, the specific issue in this case (cause of death, including neurological, respiratory, and hepatic elements) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (finding lay persons are not competent to diagnose cancer).  Because the appellant has not provided evidence of her qualifications to provide medical opinions, her statements regarding causations cannot be accepted as competent medical evidence.  Thus, the Board finds that the competent evidence clearly weighs against a finding that the administration of enoxaparin was the proximate cause of the Veteran's death. 

The appellant has also alleged additional causes of the Veteran's death, including an allergic reaction caused by VA personnel giving the Veteran "things" during his hospitalization.  The Veteran's allergies were noted in both the emergency department visit and on his hospital admission report in January 2006.  Other than the appellant's lay statements, there is no evidence to suggest that these allergies were ignored during the course of his hospitalization.  Regardless, the appellant has not presented any competent evidence that failure to heed the Veteran's allergies proximately caused his death.  As outlined above, establishing the proximate cause of death is not an area within the realm of common knowledge.  See Jandreau, 492 F.3d at 1377; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Neither the Veteran's death certificate nor the March 2006 autopsy report mention pathology consistent with an allergic reaction that is related to the proximate cause of death previously identified in the record, i.e., cerebral anoxia.  Accordingly, the Board finds no competent evidence that allergic reactions were the proximate cause of the Veteran's death.  

Finally, the appellant contends that the prescription of  clonazepam was negligent because the Veteran had severe liver damage at the time.  The appellant asserts that clonazepam worsened the Veteran's cirrhosis, potentially leading to his death.  A July 2012 VA medical opinion concluded it was less likely than not that the Veteran's cirrhosis was caused or aggravated by the use of clonazepam.  This opinion was based on a review of the evidence as well as the opinion provider's clinical experience and a review of the literature; the Board accordingly gives it substantial weight.  

The appellant has submitted drug information which indicates that Klonopin, a brand of clonazepam, should not be used in "patients with clinical or biochemical evidence of significant liver disease."  The July 2012 medical opinion addressed this, however, stating that clonazepam is contraindicated in such cases because the drug could "potentially accumulate and cause blood levels that are too high," leading to effects such as sedation, respiratory suppression, and changes in mental status.  The opinion provider noted, however, that "clonazepam does not usually have any direct effect on liver cells and  therefore can safely be given to patients even with advanced cirrhosis if mental status monitoring is available."  The Board gives great weight to the medical opinion providing context to and an explanation of the drug information submitted.  

As additional evidence, the appellant wrote in an April 2006 letter that a private emergency room physician, Dr. [redacted], had stated on October 21, 2004, that "the timing of the medication clonazepam should certainly be considered as a causation factor."  The Board could not locate a record from Dr. [redacted] that linked clonazepam as a causal factor of the Veteran's death or liver condition, although an October 21, 2004 record from Dr. [redacted] does state that the doctor believed abdominal pain and constipation "may be [a] medication effect from his change in psychiatric medications, the timing certainly would suggest this."  Thus, the record on file from Dr. [redacted] does not address causation of the Veteran's liver condition but rather symptoms he was experiencing.  Further, there is not record that Dr. [redacted] considered the Veteran's entire medical record or treated the Veteran more often than the single emergency room visit for acute abdominal pain.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (Vet. App. 2008).  Thus, to the extent that Dr. [redacted]'s statement addressed causation of the Veteran's cirrhosis or death, the Board gives greater weight to the July 2012 VA medical opinion because it relies on a complete review of the record.

The appellant has also provided lay statements linking clonazepam to the Veteran's cirrhosis and death.  As outlined above, however, the Veteran has not provided evidence of her qualifications to provide medical opinions; her statements regarding causations therefore cannot be accepted as competent medical evidence.  Thus, the competent evidence weighs against a finding that clonazepam caused or aggravated the Veteran's cirrhosis and contributed to his death.  

In sum, the proximate cause of the Veteran's death was cerebral anoxia due to acute bronchopneumonia.  Furthermore, the January 2011 administration of enoxaparin was not the proximate cause the Veteran's death, and the record contains no medical evidence that the Veteran's death was due to an allergic reaction to "things" administered while in VA treatment.  Finally, the prescription of clonazepam in 2004 did not cause or aggravate the Veteran's cirrhosis.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 is therefore not warranted.   


Duties to Notify and Assist

VA met its statutory and regulatory duty to notify in April 2006, August 2007, and July 2010 letters.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5107; 38 C.F.R. § 3.159(b);  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007), rev'd on other grounds, 329 F.App'x  277 ( Fed. Cir. 2009).

Beyond the duty to notify, VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4), 3.326.  

VA obtained the Veteran's medical records and secured opinions in furtherance of the appellant's claim.  Pertinent VA opinions were obtained in July 2012 and September 2016.  38 C.F.R. § 3.159(c)(4).  The VA opinions obtained in this case are sufficient, as the opinion providers conducted a complete review of the claims file and pertinent records; discussed all findings in the records considered relevant under the applicable law and regulations; and offered well-supported opinions based on consideration of the full history of the Veteran's disorders at the time of his death.  The Board finds that VA's duty to assist the appellant with respect to obtaining a VA opinion concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

The Board acknowledges that the opinion addressing the etiology of the Veteran's cirrhosis of the liver was not provided by a hepatologist, as requested.  Rather, the opinion was provided by a gastroenterologist, a specialist who also routinely evaluates and treats cirrhosis.  In fact, the Veteran's treatment records indicate that his cirrhosis was being treated by the gastrointestinal clinic at [redacted]  VAMC.  Since the underlying purpose of requesting a hepatologist was to obtain an etiological opinion from a physician with a specialty in the area of cirrhosis of the liver, the Board is satisfied that there has been substantial compliance with its remand directive, and a remand is not necessary to obtain an opinion from a hepatologist.  See D'Aries Veteran Peake, 22 Vet. App. 97, 105 (2008).

The Board also notes that the May 2010 neurologist's opinion was provided at a time in which some VAMC records from December 2005 and January 2006 were not of record as a matter of law, per the March 2012 Remand, and therefore may not have been available to the neurologist at the time of the opinion.  The May 2010 opinion is considered solely for its interpretation of the March 2006 autopsy report and other records cited in the opinion, such as the VAMC records from January 10 and 11, 2006.  Because they are cited in the report, these records were demonstrably of record and consideration of this opinion is appropriate within these parameters.   

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to DIC on the basis of 38 U.S.C.A. § 1151 is denied.




____________________________________________
M. H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


